Title: To George Washington from Charles Pettit, 23 September 1778
From: Pettit, Charles
To: Washington, George


          
            Sir
            Fredericksburg 23d Septr 1778 ½ past 12 o’Clock
             
          I had just made up the small Packet which will be delivered herewith, when I was honoured with the Receipt of your Excellency’s Letter of the 22d respecting the forwarding of Provisions to the French Fleet.
          On the first Intimation that a Number of Teams were at or near King’s Ferry with Provisions from Phila. for the Fleet at Boston, I dispatched Expresses immediatly to Col. Hay at Fish kill, to Capt. Starr at Danbury, and to Mr Hubbard at Hartford, thro’ whose Districts it was to be conveyed, advising them of the Quantity then arrived and of the Quantity expected to pass through that Channel, and desired them respectively to give it all possible Dispatch. The first Parcel was speedily conveyed forward & I imagined was arrived at Boston; the Rest, as it arrived at the North River has been forwarded with as little Delay as possible; and as I had heard no Complaint from the Commissary I took it for granted it went forward as fast as he wished or expected, especially as I was informed a large Supply of Flour was on its way from some Place between this and Albany to Boston which, from 
            
            
            
            the Manner in which Mr Flint spoke of it, I doubted not had begun to arrive at Boston three Weeks ago. From these Cicumstances I felt easy on the Subject till Your Excellency informed me two Days since that none was arrived at Boston. I am this Day preparing Letters to Danbury and Hartford to quicken the Depy Quarter Masters. I have a Letter from Mr Hubbard D.Q.M.G. at Hartford, of the 15th Instt in which he mentions that in Consequence of an Application from Mr Colt D.C.G. lately from Boston he was exerting his Force to get the Provisions forward. He also mentions that 5000 Barrels of Flour are going from Sharon.
          Every Step in my Power shall be taken to comply with your Excellency’s Expectations & Wishes in getting the Provisions to Boston with all possible Speed. I have the Honr to be, with the greatest Respect Your Excellency’s most obedt & most hume Servant
          
            Cha. Pettit A.Q.M.G.
          
        